         Case 1:17-cv-10169-FDS Document 119 Filed 05/16/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                            *
Wang Yan et al,                             *
                                            *
               Plaintiff,                   *
                                            *
                                            *      Civil Action No. 1:17-cv-10169-FDS
                                            *
ReWalk Robotics Ltd. et al.,                *
                                            *
               Defendant,                   *

                                    ORDER OF DISMISSAL

                                         May 16, 2019

Saylor, D.J.

       In accordance with the Court's Order dated May 16, 2019, it is hereby ORDERED that

   the above-entitled action be and hereby is dismissed.



                                                                By the Court,

                                                                /s/ Taylor Halley

                                                                Deputy Clerk
